Citation Nr: 0432154	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  98-09 393	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine 
disability, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from March to November 
1982.

This case was remanded by the Board of Veterans' Appeals 
(Board) in April 2002 to the Department of Veteran's Affairs 
(VA) Regional Office in Louisville, Kentucky (RO), for 
additional development, to include examination of the veteran 
and the issuance of a Statement of the Case on the issues of 
entitlement to service connection for a knee disability and 
entitlement to an increased evaluation for service-connected 
schizophrenia.  A Statement of the Case was sent to the 
veteran in June 2004 in which it was noted that the veteran 
needed to file a substantive appeal on the issues to perfect 
the appeal.  A substantive appeal was not received from the 
veteran by VA on either issue.  Accordingly, the Board does 
not have jurisdiction to address either issue in this 
decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2004) (an appeal consists of a timely filed notice of 
disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed substantive appeal).


FINDINGS OF FACT

1.  The veteran failed, without good cause, to appear for 
multiple scheduled VA examinations, including in June 2003 
and April 2004.

2.  Due to the veteran's failure to cooperate with VA, the 
available evidence does not document the current severity of 
either the veteran's service-connected cervical spine 
disability or schizophrenia.  


CONCLUSIONS OF LAW

1.  Due to the veteran's failure to report for VA 
examination, his claim of entitlement to an increased rating 
for cervical spine disability is denied.  38 C.F.R. 
§§ 3.158, 3.655 (2003); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

2.  Due to the veteran's failure to report for VA 
examinations, his claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities is denied.  38 C.F.R. §§ 3.158, 3.655 
(2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

As explained below, the Board is denying the veteran's 
increased rating and total rating claims based on the 
operation of law.  Under such circumstances, the VCAA is not 
applicable.  See Manning v. Principi, 16 Vet. App. 534 (2002) 
(the VCAA has no effect on an appeal where the law is 
dispositive of the matter).

Nevertheless, in March 2004, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish his claims 
for increased rating and a total disability rating based on 
individual unemployability.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
No additional evidence was received from the veteran.  

Under the provisions of the VCAA, the VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159.  The Board notes that the veteran has failed to 
appear on several occasions in which examinations have been 
scheduled to determine the current severity of his service-
connected cervical disability and schizophrenia, including as 
recently as April 2004.  In fact, the veteran has been given 
ample opportunity to present evidence and argument in support 
of his claims.  

There is evidence on file that letters were sent to the 
veteran's last address of record notified him prior to the 
examinations that he was scheduled for VA examinations in 
June 2003 and then in April 2004 and that failure to report 
for a VA examination may have adverse consequences, including 
the denial of the claims.  The veteran failed to report for 
the examinations without good cause.  Examples of good cause 
include, but are not limited to, illness of the veteran, or 
illness or death of a family member.  See 38 C.F.R. § 3.655; 
see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); 
Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

Relevant law and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2004), represent the average impairment of earning 
capacity resulting from disability. 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of 38 C.F.R. 
§ 3.655 as appropriate.  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Analysis

As described above, the veteran was scheduled for VA 
examinations of his service-connected disabilities on 
multiple occasions, including in June 2003 and April 2004 in 
conjunction with his increased rating and total rating 
claims.  The veteran failed to report for the examinations.  

Pursuant to 38 C.F.R. § 3.327(a) (2004), examinations will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See also 38 C.F.R. § 3.159.  Individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  See 38 C.F.R. 
§ 3.655.

In this case, there was ample reason for VA to schedule the 
veteran for examinations of his cervical spine disability and 
his schizophrenia.  There are questions concerning the 
current level of severity of the veteran's service-connected 
disabilities.  No VA evaluation for rating purposes of these 
service-connected disabilities had been conducted since 
December 1995.  Moreover, the few medical records on file 
dated after December 1995 are primarily for treatment 
purposes; the treatment records are not part of a 
comprehensive examination for evaluation purposes and are not 
sufficient for rating purposes.  It is therefore clear that 
additional examinations were required and were properly 
scheduled.  Cf. Floyd v. Brown, 9 Vet. App. 88 (1996) (VA's 
statutory duty to assist requires a thorough and 
contemporaneous medical examination that is sufficient to 
ascertain the current level of disability).  

The evidence on file indicates that notices of VA 
examinations were timely sent to the veteran's address of 
record.  There is no evidence on file which indicates that 
the veteran did not receive timely notice to report for the 
examinations.  In the absence of evidence to the contrary, it 
cannot be presumed that the veteran did not receive notice of 
the scheduled examinations.  The United States Court of 
Appeals for Veterans Claims (Court) has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" or "good cause" for failing to report for 
the scheduled examinations.  See 38 C.F.R. §§ 3.158(b), 3.655 
(2004).  In this case, there is no evidence on file 
demonstrating that the veteran had any "adequate reason" or 
"good cause" for failing to report to be examined when VA so 
requested.  Although it was contended on behalf of the 
veteran in September 2004 that the veteran's service-
connected schizophrenia may have played a significant role in 
his failure to report for the scheduled VA examinations, it 
is not specifically noted how the veteran's service-connected 
schizophrenia prevented him from reporting for VA 
examination.  Additionally, the Board notes that the April 
2002 Board remand specifically advised the veteran that 
failure to report for VA examinations scheduled in order to 
determine the current severity of his service-connected 
cervical spine disability and schizophrenia would result in 
the rating claims being denied.  Consequently, the Board 
concludes that remanding this case for another attempt to 
examine the veteran, as suggested on behalf of the veteran in 
September 2004, is not warranted.

The dispositive law in this case is 38 C.F.R. § 3.655.  The 
veteran failed to report for the scheduled VA examinations in 
June 2003 and April 2004, which were necessary in order for 
the RO to properly evaluate his increased rating claims.  No 
adequate explanation has been offered for his failure to 
report.  On the contrary, there is every indication that the 
veteran has deliberately made the decision to refuse to 
cooperate with VA, as indicated by his statement in June 2001 
that he did not want any more examinations.  There is no 
evidence on file demonstrating that the veteran had good 
cause for failing to report for examinations of his service-
connected disabilities when VA requested.  He has not since 
explained why he failed to appear for the examinations and he 
has not submitted recent medical evidence concerning his 
service-connected disabilities which would enable to RO to 
evaluate those disabilities in an informed manner.  See 
38 C.F.R. § 3.326 (2004).

In cases where the law and not the evidence is dispositive, 
the claims must be denied because of the absence of legal 
merit or the lack of entitlement under law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In such situations, the 
Board has no alternative but to deny the veteran's increased 
rating and total rating claims as provided under the 
regulatory provisions of 38 C.F.R. § 3.655.  Accordingly, the 
appropriate disposition of the veteran's claims of 
entitlement to an increased evaluation for cervical spine 
disability and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is denial of the claims because of his failure to 
report for scheduled VA examinations without evidence of good 
cause for the failure to report.




ORDER

Entitlement to an increased evaluation for cervical spine 
disability is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



